Name: Commission Regulation (EEC) No 591/80 of 11 March 1980 amending for the 12th time Regulation (EEC) No 2005/70 on the classification of vine varieties
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 3 . 80 Official Journal of the European Communities No L 66/5 COMMISSION REGULATION (EEC) No 591 /80 of 11 March 1980 amending for the 12th time Regulation (EEC) No 2005/70 on the classification of vine varieties (a) the name of the 'Faber B variety appearing in the classification of recommended vine varieties for the following administrative units is replaced by its new name 'Faberrebe B' : 1 . Regierungsbezirk KÃ ¶ln , 2 . Regierungsbezirk Trier, 3 . Regierungsbezirk Koblenz, 4. Regierungsbezirk Rheinhessen-Pfalz, 5 . Saarland, 6 . Regierungsbezirk Darmstadt, 11 . Regierungsbezirk Unterfranken ; (b) the text of the second footnote, relating to the 'Regner B' and 'WÃ ¼rzer B' varieties appearing prov ­ isionally in the classification of authorized vine varieties for the Regierungsbezirk Rheinhessen ­ Pfalz, is replaced by the following : Authorized in the Regierungsbezirk Rheinhessen ­ Pfalz with the exception of the "Gemeinden" [local government areas] of Trechtingshausen , Ober ­ heimbach, Niederheimbach, Oberdiebach , Bacharach , Breitscheid and Manubach .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (*), as last amended by Regulation (EEC) No 459/80 (2), and in particular Article 30 (4) thereof, Whereas the classification of vine varieties permitted for cultivation in the Community was determined by Commission Regulation (EEC) No 2005/70 (3), as last amended by Regulation (EEC) No 1092/79 (4), Whereas a Member State has changed the official appellation of a wine grapes variety which appears in the classification of recommended varieties ; whereas it is therefore necessary to enter the new name of the variety in the classification in respect of the relevant administrative units ; Whereas the list of the local government areas from which have been excluded two vine varieties appearing temporarily in the classification of the varie ­ ties authorized for a German administrative unit has proved incomplete ; whereas the relevant provisions should therefore be corrected ; Whereas it is appropriate to supplement the classifica ­ tion by adding certain varieties which have undergone an examination as to their suitability for cultivation and have been passed as satisfactory ; whereas, in accordance with the provisions of Article 11 ( 1 ) (b) of Council Regulation (EEC) No 347/79 of 5 February 1979 on general rules for the classification of vine varieties (5 ), those varieties may be authorized on a provisional basis in the case of certain French adminis ­ trative units and in the case of one Italian administra ­ tive unit ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 2005/70, Title I , subtitle I , point I 'Germany' is hereby amended as follows : 6 Article 2 In the Annex to Regulation (EEC) No 2005/70 , Title I , subtitle I , point III 'France' is amended as follows, the vine varieties being inserted in the positions deter ­ mined by alphabetical order : (a) The 'Arinarnoa N' (*) variety is inserted in the list of authorized vine varieties for the following departments :  Aude ( 11 ),  Aveyron ( 12),  Haute-Garonne (31 ),  Gers (32),  HÃ ©rault (34),  Landes (40),  Lot (46),  Lot-et-Garonne (47),  Pyrenees-Atlantiques (64),  Hautes-Pyrenees (65),  Tarn (81 ),  Tarn-et-Garonne (82) ;(') OJ No L 54, 5 . 3 . 1979, p. 1 . ( 2 ) OJ No L 57, 29 . 2 . 1980, p. 32 . (3 ) OJ No L 224, 10 . 10 . 1970, p. 1 (4) OJ No L 136, 2. 6. 1979, p. 11 . (5 ) OJ No L 54, 5 . 3 . 1979 , p. 75 . (*) Variety inserted in the classification with effect from 15 March 1980 pursuant to Article 11 ( 1 ) (b) of Regulation (EEC) No 347/79 . No L 66/6 Official Journal of the European Communities 12. 3 . 80 (d) the 'Segalin N (*) variety is inserted in the list of authorized vine varieties for the following depart ­ ments :  Aveyron ( 12),  Cantal ( 15),  Correze ( 19),  Dordogne (24),  Lot (46),  Lot-et-Garonne (47),  Tarn-et-Garonne (82). (b) the 'Liliorila B (*) and 'Perdea B' (*) varieties are inserted in the list of authorized vine varieties for the following departments :  Aveyron ( 12),  Dordogne (24),  Haute-Garonne (31 ),  Gers (32),  Gironde (33),  Landes (40),  Lot (46),  Lot-et-Garonne (47),  Pyrenees-Atlantiques (64),  Hautes-Pyrenees (65),  Tarn (81 ),  Tarn-et-Garonne (82) ; ') Article 3 In the Annex to Regulation (EEC) No 2005/70 , Title I , subtitle I , point IV ' Italy' is amended as follows, vine variety being inserted in the position determined by alphabetical order : The 'Chardonnay B' (*) variety is added in the classifi ­ cation of varieties authorized for the province of Trento (22). (c) the 'Semebat N (*) variety is inserted in the list of authorized vine varieties for the following depart ­ ments :  Aveyron ( 12),  Dordogne (24),  Haute-Garonne (31 ),  Gers (32),  Landes (40),  Lot (46),  Lot-et-Garonne (47),  Pyrenees-Atlantiques (64),  Hautes-Pyrenees (65),  Tarn (81 ),  Tarn-et-Garonne (82) ; Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 March 1980 . For the Commission Finn GUNDELACH Vice-President (*) Variety inserted in the classification with effect from 15 March 1980 pursuant to Article 11 ( 1 ) (b) of Regulation (EEC) No 347/79 .